[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Kerr v. Turner, Slip Opinion No. 2020-Ohio-459.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                           SLIP OPINION NO. 2020-OHIO-459
  THE STATE EX REL. KERR, APPELLANT, v. TURNER, WARDEN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as State ex rel. Kerr v. Turner, Slip Opinion No. 2020-Ohio-459.]
Habeas corpus—R.C. 2725.04(D)—Failure to attach commitment papers to
        petition—Challenge to admissibility of evidence not cognizable in habeas
        corpus—Habeas corpus not available to challenge sufficiency of the
        evidence—Court of appeals’ dismissal of petition affirmed.
 (No. 2019-1024—Submitted November 13, 2019—Decided February 13, 2020.)
        APPEAL from the Court of Appeals for Marion County, No. 9-19-30.
                                   __________________
        Per Curiam.
        {¶ 1} This appeal involves a request by appellant, Jeremy Kerr, a prison
inmate, for a writ of habeas corpus. The court of appeals dismissed Kerr’s petition,
concluding that he failed to attach all his commitment papers to his petition under
R.C. 2725.04(D), that he failed to state a proper claim for relief in habeas corpus,
and that his petition is barred under the doctrine of res judicata. We affirm.
                            SUPREME COURT OF OHIO




                                   Background
       {¶ 2} In August 2013, Kerr was convicted in the Ottawa County Court of
Common Pleas of one count of theft in violation of R.C. 2913.02(A)(2) and one
count of theft in violation of R.C. 2913.02(A)(3). The court sentenced him to an
aggregate prison term of 60 months. At the time of his sentencing, Kerr already
was serving a 92-month prison term for convictions entered in the Wood County
Court of Common Pleas. See State v. Kerr, 6th Dist. Wood No. WD-13-047, 2014-
Ohio-5455, ¶ 1. The Ottawa County court ordered Kerr to serve his sentence
consecutively to the Wood County sentence. Kerr appealed the Ottawa County
judgment to the Sixth District Court of Appeals, which affirmed his convictions
and sentence. See State v. Kerr, 6th Dist. Ottawa No. OT-13-036, 2015-Ohio-2228.
       {¶ 3} In May 2019, Kerr filed a petition for a writ of habeas corpus in the
Third District Court of Appeals against appellee, Neil Turner, warden of the North
Central Correctional Complex. In his petition, Kerr challenged the validity of his
Ottawa County convictions by alleging that the trial court improperly admitted
other-acts evidence, that his convictions were not supported by sufficient evidence,
and that he should have been acquitted because he was acquitted of similar charges
in another case. The Third District dismissed the petition on the grounds that (1)
Kerr failed to attach commitment papers related to his Wood County convictions,
(2) his petition failed to state a cognizable habeas claim, and (3) his claims are
barred by res judicata.
       {¶ 4} Kerr appealed to this court as of right.
                                     Analysis
       {¶ 5} A writ of habeas corpus “is warranted in certain extraordinary
circumstances ‘where there is an unlawful restraint of a person’s liberty and there
is no adequate remedy in the ordinary course of law.’ ” Johnson v. Timmerman-
Cooper, 93 Ohio St. 3d 614, 616, 757 N.E.2d 1153 (2001), quoting Pegan v.
Crawmer, 76 Ohio St. 3d 97, 99, 666 N.E.2d 1091 (1996). Habeas corpus ordinarily



                                         2
                                January Term, 2020




lies only to challenge the jurisdiction of the sentencing court. State ex rel. Quillen
v. Wainwright, 152 Ohio St. 3d 566, 2018-Ohio-922, 99 N.E.3d 360, ¶ 6.
       {¶ 6} The court of appeals properly dismissed Kerr’s petition.            First,
although Kerr did attach his Ottawa County commitment papers to his petition, his
failure to attach commitment papers related to his Wood County convictions is a
fatal defect. See Pence v. Bunting, 143 Ohio St. 3d 532, 2015-Ohio-2026, 40 N.E.3d
1058, ¶ 2, 6-8. Under R.C. 2725.04(D), “all commitment papers are necessary for
a complete understanding of [a habeas] petition.” Id. at ¶ 6-7.
       {¶ 7} The court of appeals also was correct in concluding that Kerr’s
petition fails to state a claim cognizable in habeas corpus. The petition asserts three
basic claims: (1) that the trial court improperly admitted other-acts evidence, (2)
that Kerr’s convictions were not supported by sufficient evidence, and (3) that he
should have been acquitted because he was acquitted of similar charges in another
case. The third claim is essentially that his convictions were against the manifest
weight of the evidence.
       {¶ 8} Challenges to the admissibility of evidence are not cognizable in
habeas corpus. Davie v. Edwards, 80 Ohio St. 3d 170, 170-171, 685 N.E.2d 228
(1997). And habeas corpus is not available to challenge the sufficiency of the
evidence. State ex rel. Tarr v. Williams, 112 Ohio St. 3d 51, 2006-Ohio-6368, 857
N.E.2d 1225, ¶ 4.
       {¶ 9} For these reasons, the court of appeals properly dismissed Kerr’s
habeas corpus petition.
                                                                  Judgment affirmed.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                                _________________
       Jeremy Kerr, pro se.




                                          3
                          SUPREME COURT OF OHIO




       Dave Yost, Attorney General, and Stephanie Watson, Assistant Attorney
General, for appellee.
                            _________________




                                     4